     Case 1:18-cr-00076-NONE-BAM Document 303 Filed 10/26/20 Page 1 of 3


1     HEATHER E. WILLIAMS, CA Bar #122664
      Federal Defender
2     MEGAN HOPKINS, CA Bar #294141
      Assistant Federal Defender
3     Office of the Federal Defender
      2300 Tulare Street, Suite 330
4     Fresno, California 93721-2226
      Telephone: (559) 487-5561
5
      Attorney for Defendant
6     ALECIA TRAPPS
7
8                                IN THE UNITED STATES DISTRICT COURT
9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                           Case No. 1:18-cr-00076-NONE
12
                            Plaintiff,                     STIPULATION TO CONTINUE
13                                                         SENTENCING HEARING; ORDER
          vs.
14                                                         Date: January 29, 2021
                                                           Time: 8:30 a.m.
15                                                         Judge: Honorable Dale A. Drozd
       ALECIA TRAPPS et al,
16
                            Defendant.
17
18
                IT IS HEREBY STIPULATED by and between the parties through their respective
19
      counsel, Assistant United States Attorney, Melanie Alsworth, counsel for the plaintiff, and
20
      Assistant Federal Defender, Megan T. Hopkins, counsel for defendant, Alecia Trapps, that the
21
      sentencing hearing currently set for November 6, 2020, at 8:30 a.m. be continued to January 29,
22
      2021, before the Honorable Dale A. Drozd.
23
                The parties request this continuance in light of the court’s continuing closure orders and
24
      the anticipated unavailability of an in-person sentencing hearing on November 6, 2020. Ms.
25
      Trapps does not consent to remote proceedings for sentencing, given the high sentencing
26
      exposure and numerous contested issues in this case. Ms. Trapps also wants to ensure that her
27
      elderly family members are able to attend an in-person hearing under safe conditions, once the
28
      COVID-19 pandemic is under control.
     Case 1:18-cr-00076-NONE-BAM Document 303 Filed 10/26/20 Page 2 of 3


1              The parties believe it is more likely that an in-person hearing can safely be accomplished
2     in late January 2021, when COVID-19 infection rates will hopefully have trended downward for
3     a sustained period and the court can re-open without risking the health of the defendant, court
4     staff and the public.
5              Additionally, the parties propose the following modified pre-sentence schedule:
6              Formal Objections to Presentence Report: January 15, 2021
               Replies: January 22, 2021
7              Sentencing Hearing: January 29, 2021 at 8:30 a.m.
8              The continuance and modified schedule proposed above will permit the parties sufficient
9     time to meet all filing deadlines and adequately prepare for sentencing in this matter, and will
10    help ensure that sentencing can be held in-person without placing participants at risk during the
11    COVID-19 pandemic.
12
13                                                                     Respectfully submitted,
14                                                                     McGREGOR W. SCOTT
                                                                       United States Attorney
15
16    Dated: October 23, 2020                                    By:   /s/ Melanie Alsworth
                                                                       MELANIE ALSWORTH
17                                                                     LAUREL MONTOYA
18                                                                     Assistant United States Attorneys
                                                                       Attorneys for Plaintiff
19
20                                                                     HEATHER E. WILLIAMS
                                                                       Federal Defender
21
22    Dated: October 23, 2020                                    By:   /s/ Megan Hopkins
                                                                       MEGAN HOPKINS
23                                                                     Assistant Federal Defender
                                                                       Attorney for Defendant
24                                                                     ALECIA TRAPPS
25
26
27
28


       Trapps - Stipulation to Continue Sentencing Hearing   2
     Case 1:18-cr-00076-NONE-BAM Document 303 Filed 10/26/20 Page 3 of 3


1                                                            ORDER
2              The Court hereby grants the parties’ request to continue the sentencing hearing as to this
3     defendant and set the matter for sentencing on January 29, 2021 at 8:30 a.m. The presentence
4     schedule shall be adjusted as set forth above.
5
      IT IS SO ORDERED.
6
7         Dated:         October 23, 2020
                                                                   UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


       Trapps - Stipulation to Continue Sentencing Hearing     3
